Exhibit 10
 
 
FIRST AMENDMENT TO TRANSACTION AGREEMENT
 
 
This FIRST AMENDMENT (this “Amendment”), entered into as of April 20, 2006, is
made by the parties hereto to that certain Transaction Agreement, dated as of
November 18, 2005 (the “Transaction Agreement”), by and between General Electric
Company, a New York corporation (“GE”) and Swiss Reinsurance Company
(“Acquiror”), a corporation organized and existing under the laws of
Switzerland.
 
 
W I T N E S S E T H:
 
 
WHEREAS, the parties hereto, constituting each of the parties to the Transaction
Agreement, desire to amend the Transaction Agreement in the manner set forth
herein, as permitted by Section 11.10 of the Transaction Agreement.  
 
 
 NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties, intending legally to be bound,
agree as follows:
 
1.  Amendment to Section 2.1(b)(i) of the Transaction Agreement. Section
2.1(b)(i) of the Transaction Agreement is hereby amended by deleting from clause
(x) thereof the words “an election by Acquiror or GE to increase or decrease the
Stock Percentage pursuant to Section 3.2(b)” and inserting in their place the
words “an Election by Acquiror to increase the Stock Amount pursuant to Section
3.2(c).”
 
2.  Amendment to Section 3.2 of the Transaction Agreement.  Section 3.2 of the
Transaction Agreement is hereby amended by deleting such Section 3.2 in its
entirety and inserting in lieu thereof the following new Section 3.2:  
 
“3.2  Payment of Purchase Price
 
(a)  The Purchase Price for purposes of the Initial Closing and the Final
Closing shall be the Purchase Price as calculated in the Estimated Adjustment
Statement.
 
(b)  Subject to Section 3.2(c), a portion of the Purchase Price (the “Stock
Amount”) shall be paid by delivery of New Acquiror Shares in a total aggregate
amount of $2.4 billion. $500 million of the Purchase Price not constituting the
Stock Amount shall be paid by delivery of the Acquiror Convertible Instruments.
The balance of the Purchase Price shall be paid in cash, subject to Section
3.2(d).
 
(c)  Notwithstanding Section 3.2(b), if there is a severe catastrophic event
that causes the Acquiror to withdraw or materially reduce its contemplated
offering of Shareholder New Acquiror Shares, Acquiror may in its sole discretion
elect to increase the Stock Amount transferable to the relevant Equity Sellers
(the “Election”) so that the total Stock Amount does not exceed 45% of the
Purchase Price; provided that


(1)

--------------------------------------------------------------------------------


 
(i)  in the event there is an offering of Shareholder New Acquiror Shares as
part of the Acquiror Financing, Acquiror may make the Election upon written
notice to GE no later than the same day that the offer price of such Shareholder
New Acquiror Shares is determined; or
 
(ii)  in the event the contemplated offering of Shareholder New Acquiror Shares
is withdrawn for the reasons described in the first sentence of this Section
3.2(c), Acquiror may make the Election upon written notice to GE no later than
the date the contemplated offering is withdrawn.
 
(d)  An amount of the cash portion of the Purchase Price equal to the lesser of
(A) $750 million or (B) the difference between (x) the aggregate amount of the
proceeds of the redemption of the Class C Stock minus (y) the principal
aggregate amount of Notes actually delivered by Acquiror pursuant to Section
7.18(b), shall be payable, at Acquiror’s option, in Notes.
 
(e)  Notwithstanding Sections 3.2(b) and (c), in the event the Purchase Price as
adjusted by the most recent Estimated Adjustment Statement exceeds the Base
Purchase Price and as a result thereof the number of New Acquiror Shares to be
issued to the Equity Sellers increases, GE and Acquiror shall agree on an
Adjusted Allocation Schedule setting out the relevant Equity Seller, the
Purchased Equity to be contributed in kind and the revised value of such
Purchased Equity.
 
(f)  Notwithstanding Sections 3.2(b) and (c), the number of New Acquiror Shares
to be issued to the Equity Sellers shall not exceed the maximum number of shares
which can be issued from the authorized capital created for this purpose. Any
written notice provided pursuant to Sections 3.2(b) and (c) shall include the
number of New Acquiror Shares to be issued to the Equity Sellers and identify
the Purchased Equity to be used as a contribution in kind and the value
allocated to it pursuant to the Adjusted Allocation Schedule.
 
(g)  At the Initial Closing, the Equity Buyers and the Asset Buyers, as the case
may be shall deliver to each of the Equity Sellers and the Asset Sellers, as the
case may be, a portion of the cash component of the Purchase Price consistent
with the amounts set forth in the Adjusted Allocation Schedule.
 
(h)  At the Final Closing, Acquiror shall:
 
(i)   deliver or cause to be delivered by the relevant Equity Buyer to the
relevant Equity Seller a portion of the cash component of the Purchase Price and
the Acquiror Convertible Instruments, having an aggregate value equal to the
amount set forth in the Adjusted Allocation Schedule; and
 
(ii)  deliver or cause to be delivered by the relevant Equity Buyer to the
relevant Equity Seller a number of New Acquiror Shares having an aggregate value
equal to, and allocated in a manner consistent with, the amounts set forth in
the Adjusted Allocation Schedule (as modified pursuant to Section 3.2(e)). The
number of New Acquiror Shares to be delivered at the Final Closing, subject to
adjustment as a result of a reduction of the number of New Acquiror Shares to be
issued pursuant to Section 3.3,


(2)

--------------------------------------------------------------------------------


 
shall equal (x) the Stock Amount, divided by (y) the Stock Price, and shall be
rounded up to the next whole share.”
 
3.  Amendment to Section 3.3(d) of the Transaction Agreement.  Section 3.3(d) of
the Transaction Agreement is hereby amended by deleting such Section 3.3(d) in
its entirety and inserting in lieu thereof the following new Section 3.3(d):“In
the event that Acquiror increases the Stock Amount pursuant to Section 3.2(c)
the above provisions shall apply mutatis mutandis.”
 
4.  Amendment to Section 4.4(a)(i)(A) of the Transaction Agreement. Section
4.4(a)(i)(A) of the Transaction Agreement is hereby amended by deleting the
reference to “Section 3.2(c)” therein and inserting in its place a reference to
“Section 3.2(g)”.
 
5.  Amendment to Section 4.4(b)(i) of the Transaction Agreement. Section
4.4(b)(i) of the Transaction Agreement is hereby amended by deleting the
reference to “Section 3.2(d)” therein and inserting in its place a reference to
“Section 3.2(h)”.
 
6.  Definitions. All initially capitalized terms used herein and not otherwise
defined in this Amendment shall have the meanings set forth in the Transaction
Agreement.
 
7.  Headings. The headings of the sections of this Amendment are inserted as a
matter of convenience and for reference purposes only and in no respect define,
limit or describe the scope of this Amendment or the intent of any section.
 
8.  No Other Amendments. Except as expressly amended or modified hereby, the
terms and conditions of the Transaction Agreement shall continue in full force
and effect. Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each similar reference contained in the Transaction Agreement shall refer to the
Transaction Agreement as amended hereby.
 
9.  Incorporation of General Provisions. This Amendment shall be subject to the
general provisions contained in Article XI of the Transaction Agreement, which
are hereby incorporated by reference herein, mutatis mutandis.
 
10.  Authorization. Each party hereto represents and warrants to the other
parties hereto that such party has the proper authorization from its board of
directors or comparable governing body to enter into this amendment to the
Transaction Agreement.
 
11.  Counterparts. This Amendment may be executed in one or more counterparts
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of the Amendment.
 

(3)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, on the date first written above.
 



 
SWISS REINSURANCE COMPANY
             
By:
/s/ Jacques Aigrain
   
Name: Jacques Aigrain
   
Title: Chief Executive Officer
       
By:
/s/ Ann Godbehere
   
Name: Ann Godbehere
   
Title: Chief Financial Officer
             
GENERAL ELECTRIC COMPANY
             
By:
/s/ Duncan M. O’Brien, Jr.
   
Name: Duncan M. O’Brien, Jr.
   
Title: VP - GE Insurance Solutions Corp.








(4)

--------------------------------------------------------------------------------



SECOND AMENDMENT TO TRANSACTION AGREEMENT  
 
 
This SECOND AMENDMENT (this “Amendment”), entered into as of April 20, 2006, is
made by the parties hereto to that certain Transaction Agreement, dated as of
November 18, 2005 (the “Transaction Agreement”), by and between General Electric
Company, a New York corporation (“GE”) and Swiss Reinsurance Company
(“Acquiror”), a corporation organized and existing under the laws of
Switzerland.
 
 
W I T N E S S E T H:  
 
 
WHEREAS, the parties hereto, constituting each of the parties to the Transaction
Agreement, desire to amend the Transaction Agreement in the manner set forth
herein, as permitted by Section 11.10 of the Transaction Agreement.  
 
 
 NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties, intending legally to be bound,
agree as follows:
 
12.  Amendment to Section 7.18(b) of the Transaction Agreement. Section 7.18(b)
of the Transaction Agreement is hereby amended to add the following language
after the last sentence thereof:
 
“In the event Acquiror delivers Notes to GE (including pursuant to
Section 3.2(d)), in order to facilitate the resale by GE of the Notes, it agrees
that such Notes will be issued under Acquiror’s EMTN programme (the “Programme”)
and will be eligible for resale under Rule 144A of the Securities Act of 1933,
and that, in the event GE elects to resell any of the Notes in the United States
(a “144A Sale”), (i) until the later of the end of the Initial Sale Period and
the occurrence of an Update Event (as defined below), (A) an initial purchaser
retained by GE to effect the resale (the “Investment Bank”) will be entitled to
conduct due diligence consistent with the due diligence conducted by the Dealers
under the Programme at the time of the last annual renewal of the Programme,
including having an opportunity to ask questions of management, to obtain a
10b-5 disclosure letter from Acquiror’s U.S. securities counsel and to obtain a
SAS 76 comfort letter from Acquiror’s independent public accounting firm
(collectively, “10b-5 Comfort”), and (B) GE shall be entitled to receive and
distribute in connection with the 144A Sale copies of the then existing Offering
Memorandum for the Programme (the “Offering Memorandum”), together with a
pricing supplement containing the information (if any) that Acquiror would then
otherwise include in pricing supplement for a direct issuance by it of Notes
under the Programme (a “Supplement”) and (ii) thereafter, GE shall be entitled
to receive and distribute in connection with the 144A Sale copies of the
Offering Memorandum and Supplement, but neither it nor the Investment Bank shall
be entitled to 10b-5 Comfort. Notwithstanding the foregoing, in the event the
Acquiror is subject to restrictions under applicable law, rules or regulations
from selling securities for its own account or if it voluntarily ceases to sell
securities by reason of the occurrence of a material event or development the
occurrence or impact of which has not been publicly disclosed (collectively a

(1)

--------------------------------------------------------------------------------



“Blackout”), its obligations under the foregoing sentence shall be suspended
during the period of the Blackout; provided that any such determination as to
the existence of a Blackout will be undertaken in good faith and such period
will, in the case of a voluntary Blackout be as short as possible under the
circumstances. For purposes of this Section 7.18, an Update Event shall mean the
occurrence of an event or development (excluding the closing of the Acquisition,
but including, without limitation, the release of interim financial statements
and other material events or developments) that would necessitate an amendment,
supplement or other modification to the Offering Memorandum to conform to
disclosure standards for Rule 144A offerings generally. For purposes of this
Section 7.18, the Initial Sale Period shall mean the period of 30 days from the
Final Closing Date, provided that if there is a Blackout such period shall be
extended by fifteen days.”
 
13.  Amendment to Exhibit M to Transaction Agreement. Exhibit M to the
Transaction Agreement is hereby amended by deleting therefrom the following
language: “Initial Lock-up: Galaxy shall hold Notes for at least 60 days from
Settlement Date.” The parties agree that this deletion shall apply to each of
the form of Notes due 2007, 2008 and 2009.
 
14.  Definitions. All initially capitalized terms used herein and not otherwise
defined in this Amendment shall have the meanings set forth in the Transaction
Agreement.
 
15.  Headings. The headings of the sections of this Amendment are inserted as a
matter of convenience and for reference purposes only and in no respect define,
limit or describe the scope of this Amendment or the intent of any section.
 
16.  No Other Amendments. Except as expressly amended or modified hereby, the
terms and conditions of the Transaction Agreement shall continue in full force
and effect. Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each similar reference contained in the Transaction Agreement shall refer to the
Transaction Agreement as amended hereby.
 
17.  Incorporation of General Provisions. This Amendment shall be subject to the
general provisions contained in Article XI of the Transaction Agreement, which
are hereby incorporated by reference herein, mutatis mutandis.
 
18.  Authorization. Each party hereto represents and warrants to the other
parties hereto that such party has the proper authorization from its board of
directors or comparable governing body to enter into this amendment to the
Transaction Agreement.
 
19.  Counterparts. This Amendment may be executed in one or more counterparts
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of the Amendment.

 
(2)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, on the date first written above.
 

 
SWISS REINSURANCE COMPANY
             
By:
/s/ Jacques Aigrain
   
Name: Jacques Aigrain
   
Title: Chief Executive Officer
       
By:
/s/ Ann Godbehere
   
Name: Ann Godbehere
   
Title: Chief Financial Officer
             
GENERAL ELECTRIC COMPANY
             
By:
/s/ Duncan M. O’Brien, Jr.
   
Name: Duncan M. O’Brien, Jr.
   
Title: VP - GE Insurance Solutions Corp.


 
(3)